Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on October 6, 2020 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No.10915456. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-25 of U.S. Patent No. 10915456 contains every element of claims 1-20 of the instant application and as such anticipates claim 1-20 of the instant application.
Independent claims of instant application are compared to claims of U.S. Patent No. 10915456 in the following table: 


U.S. Patent No. 10915456
1. A method of handling information in an information handling system having a plurality of processors connected by a cross-processor network, the method comprising: i





issuing an address translation invalidation instruction having a logical partition identification (LPID) in one of the plurality of processors in the processing system; checking an outgoing filter list in the processor where the address translation invalidation instruction issued, wherein the outgoing filter list identifies LPIDS that are exclusively assigned to that processor; 

determining whether the LPID of the address translation invalidation instruction matches 


plurality of processors connected by a cross-processor network, wherein each of the plurality of processors comprise: one or more address translation buffers, each address translation buffer having a plurality of address translation entries containing address translation information; a filter construct having an outgoing filter list that identifies logical partition identifications (LPIDs) that are exclusively assigned to that processor; wherein the system in operation is designed and configured to: issue an address translation invalidation instruction having a LPID in one of the plurality of processors in the processing system; 
check the outgoing filter list in the processor where the address translation invalidation instruction issued; determine whether the LPID of the address translation invalidation 













address translation invalidation instruction matches any of the LPIDs in an incoming filter list of the respective processor, wherein the incoming filter list identifies LPIDs assigned to that processor and at least one other processor in the system; and sending, in response to the LPID of the address translation invalidation instruction matching 

wherein each of the plurality of processors comprise: one or more address translation buffers, each address translation buffer having a plurality of entries containing address translation information; and 




a filter construct having an incoming filter list that identifies logical partition identifications 

The double patenting rejection above applies to Claims 2-10, and 12-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/             Primary Examiner, Art Unit 2135